NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the present Application filed on  08/27/2020.  Claims 1-24 are pending in the Application, with Claims 1, 13 and 24 being independent.  
Continuity/Priority Information  
The present Application 17004589, filed 08/27/2020 Claims Priority from Provisional Application 63044722, filed 06/26/2020.

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious, an electronic device and a method for performing cache operations in a cache memory in an electronic device, as recited among other limitations in the independent Claims 1 and 13, 
a cache policy manager configured to cause the cache controller to use two or more cache policies for cache operations in each of multiple test regions in the cache memory, with different configuration values for the two or more cache policies being used in each test region, select a selected configuration value for at least one cache policy of the two or more cache policies based on performance metrics for cache operations,  and cause the cache controller to use the selected configuration value when using the at least one cache policy for cache operations in a main region of the cache memory.
Independent Claim 24, similarly as in Claim 1 above, recites among other limitations, a method of operating a processor, and based on performance metrics for cache operations while using the different configuration values for the two or more cache policies in the test regions, 
selecting a configuration value for the at least one cache policy, the  configuration value having been in use in a given one of the test regions having performance metrics that meet a performance metric target, and  using the selected configuration value when using the at least one cache policy in a main region of the cache memory.  
Consequently, Claims 1-24 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 26, 2022
Allowability Notice 20220526
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov